       Case 1:18-cv-12081-JPC-GWG Document 73 Filed 12/28/20 Page 1 of 1




NILS C. SHILLITO
ASSOCIATE
Tel: 718.275.6700
nshillito@hansassociates.com
                                                       December 22, 2020
VIA ECF
                                       Defendans' request is GRANTED.              The parties shall submit a
Hon. John P. Cronan                    proposed settlement agreement for Court approval under Cheeks v. Freeport
United States District Judge           Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), by January 8, 2021.
United States District Court
Southern District of New York          SO ORDERED.
                                                                         ___________________________
500 Pearl Street, Courtroom 20C        Date: December 23, 2020           JOHN P. CRONAN
New York, NY 10007                           New York, New York          United States District Judge

         Re:      Orellana v. Yale Stone LLC, et al.
                  Case No. 18 CV 12081 (JPC)(GWG)

Dear Judge Cronan:

        This firm represents the defendants Yale Tile & Stone LLC f/k/a Yale Stone LLC,
Francesco Lorenti, and Antonio Dattolo in connection with the above-referenced action. I write
jointly with counsel for the plaintiff and with the consent of the remaining pro se defendants to
respectfully request a further extension of time until January 8, 2021 for the parties to submit
settlement materials for Court approval pursuant to Cheeks v. Freeport Pancake House, Inc., 796
F.3d 199 (2d Cir. 2015).

       This is the parties’ second request for the extension of this deadline. On November 29th,
Your Honor previously granted the parties’ prior request for an extension of the original
November 27, 2020 deadline for the submission of settlement materials, extending such deadline
to today. The parties can report that over the last few weeks they have finalized the terms of the
settlement agreement, and are now waiting for the pro se defendants to execute the agreement
and for the settlement funds to be escrowed with plaintiff’s counsel, which per the agreement
must occur before the settlement can be submitted for court approval.

         We thank the Court for its time and attention to this matter.

                                                       Respectfully Submitted,

                                                           /s/Nils C. Shillito

                                                       Nils C. Shillito (NS-6755)

cc:      Michael Faillace & Associates, P.C. (via ecf)
         F.B.S. Construction Corp. and Fredy Espinoza (via email)
